            Case 3:21-cv-00965-YY      Document 19       Filed 09/03/21     Page 1 of 3




Anthony D. Kuchulis, OSB No. 083891
akuchulis@littler.com
LITTLER MENDELSON, P.C.
1300 SW 5th Avenue
Wells Fargo Tower – Suite 2050
Portland, OR 97201
Telephone:      503.221.0309
Fax No.:        503.242.2457
Attorneys for Defendant

                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON
                                    PORTLAND DIVISION


ZOE HOLLIS individually and on behalf of all         Case No.: 3:21-cv-00965-YY
others similarly situated
                                Plaintiff,

       v.                                            DEFENDANTS’ OFFER OF
                                                     JUDGMENT
R & R RESTAURANTS, INC dba SASSY’S,
an Oregon corporation; STACY MAYHOOD,
an individual; IAN HANNIGAN, an individual;
and DOES 1 through 10, inclusive,

                                 Defendants.


       Pursuant to FRCP 68, Defendants R & R Restaurants, Inc. d/b/a Sassy’s, Stacy Mayhood,

Ian Hannigan, and Does 1-10 (“Defendants”) offer to allow judgment to be taken against it by

Plaintiff Zoe Hollis (“Plaintiff”) in the total amount of Ten Thousand Dollars ($10,000.00) on all

causes of action in Plaintiff’s First Amended Complaint, exclusive of reasonable costs and fees

incurred by Plaintiff on or before the date of this offer. The entitlement to and amount of

potentially recoverable reasonable costs and fees incurred on or prior to the date this offer was

made, if any, shall be determined by the Court upon application by Plaintiff.

       Plaintiff may accept this offer by serving written notice of acceptance within fourteen (14)

days after service of this offer. Payment of any judgment resulting from this offer will be subject

Page 1 – DEFENDANTS’ OFFER OF JUDGMENT                                       LITTLER MENDELSON, PC
                                                                           1300 SW 5th Avenue, Suite 2050
                                                                                      Portland, OR 97201
                                                                                        Tel: 503.221.0309
         Case 3:21-cv-00965-YY          Document 19         Filed 09/03/21    Page 2 of 3




to all withholdings that are required by law. Pursuant to FRCP 68 and Evidence Rule 408, if this

offer is not accepted within fourteen (14) days it shall be deemed withdrawn and evidence thereof

shall not be admissible except in a proceeding to determine reasonable costs and fees.

       This Offer of Judgment is for settlement purposes only and does not constitute an

admission as to the validity of Plaintiff’s claims. If this Offer of Judgment is not accepted and

filed within the time prescribed in FRCP 68, this Offer shall be deemed withdrawn, and shall not

be given in evidence at trial and may be filed with the Court only after the case has been adjudicated

on the merits and only if Plaintiff fails to obtain a judgment more favorable than this Offer. In

such case, Plaintiff shall not recover costs, prevailing party fees, disbursements, or attorney fees

incurred after the date of the offer, but Defendants shall recover from Plaintiff their costs and

disbursements from the date of the service of this Offer.



       DATED this 3rd day of September, 2021.

                                                 LITTLER MENDELSON P.C.


                                                 By /s/ Anthony D. Kuchulis
                                                    Anthony D. Kuchulis, OSB No. 083891
                                                    akuchulis@litttler.com

                                                     Attorneys for Defendants


DEFENDANTS’
OFFER OF JUDGMENT IS
HEREBY ACCEPTED:

______________________________
Attorney for Plaintiff




Page 2 – DEFENDANTS’ OFFER OF JUDGMENT                                         LITTLER MENDELSON, PC
                                                                             1300 SW 5th Avenue, Suite 2050
                                                                                        Portland, OR 97201
                                                                                          Tel: 503.221.0309
          Case 3:21-cv-00965-YY         Document 19      Filed 09/03/21   Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2021, I served the foregoing DEFENDANTS’

 OFFER OF JUDGMENT on the following parties:

               S. Amanda Marshall
               S. AMANDA MARSHALL, LLC
               4545 SW Angel Avenue
               Beaverton, Oregon 97005
               Phone: (503) 472-7190
               amanda@maclaw.law

               Jesenia A. Martinez
               KRISTENSEN LLP
               12540 Beatrice Street, Ste. 200
               Los Angeles, CA 90066
               Phone: (310) 507-7924
               jesenia@kristensenlaw.com

                       Attorneys for Plaintiff

 by the following indicated method(s) set forth below:

              Electronic Filing using the Court’s ECF System

              Email

              Hand Delivery

              First-class mail, postage prepaid


                                      /s/ Sam Arney
                                      Sam Arney




Page 3 – CERTIFICATE OF SERVICE
